Exhibit 32.2 Mechanical Technology IncorporatedCertification Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002(18 U.S.C. Section 1350) In connection with the Annual Report of Mechanical Technology Incorporated (the “Company”) on Form 10-K for the year ended December 31, 2009 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Frederick W. Jones, Acting Chief Financial Officer of the Company, certify, pursuant to the requirements of Section 906 of the Sarbanes-Oxley Act of 2002, (18 U.S.C.
